Citation Nr: 1821777	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  10-31 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD) and schizophrenia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Fargo, North Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2011, the Veteran failed to appear, without explanation, for a Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702 (d) (2017).

This appeal was most recently before the Board in March 2017 when a detailed procedural history was provided which will not be repeated here.  The appeal was remanded for additional development.  As discussed below, the requested development was not substantially complied with and the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

As an initial matter, regarding the Veteran's claim for service connection for PTSD, the Board notes that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In December 2008 the Veteran filed a claim for depression and anxiety.  The Board notes that the Veteran has been diagnosed with PTSD and schizophrenia.  See December 2017 VA examination.  With consideration of the foregoing and the rule in Clemons, the Board has recharacterized the issue on appeal as above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In response to the March 2017 Board remand the RO contacted the Defense Personnel Records Information Retrieval System (DPRIS) in an attempt to corroborate the Veteran's reported in-service stressors to include a May 1963 incident involving the Veteran's son and wife.  In response DPRIS indicated that 1962 histories for the Veteran's unit were not available for research and suggested that the RO contact the Air Force Historical Research Center and the Office of Special Investigations.  While an e-mail request was sent to the Air Force History Research Center and a response was provided indicating that the Veteran's unit had not submitted any unit histories for 1963, the Veteran's claims file does not indicate that an attempt was made to contact the Office of Special Investigations.  As such, additional development must be undertaken in order to attempt to corroborate the Veteran's reported in-service stressors. 

In addition, the Veteran was provided with a December 2017 VA examination.  The examiner performed an in-person examination and reviewed the Veteran's claims file.  The examiner diagnosed the Veteran with Other Specified Schizophrenia Spectrum, other Psychotic Disorder, and prolonged PTSD.  The examiner noted that "[a]vailable information suggests exposure to combat stressors triggered comorbid PTSD and schizophrenic/psychotic symptomatology."  The Veteran reported fear of hostile military activity.  Specifically, the Veteran reported "spending 2 years in enemy territory 100 miles north of the DMZ on an island 5 miles off the coast of North Korea."  He reported that "the enemy constantly sent gun boats to try and take back the island" although they never reached where he was stationed.  The examiner concluded that this stressor was related to the Veteran's fear of hostile military activity and was adequate to support a diagnosis of PTSD.  However, the examiner noted that "questions arise concerning factuality of the Veteran's report but the undersigned defers this to authorities with access to reports of the [V]eteran's actual deployment." 

The Board finds the December 2017 VA examination to be incomplete.  The examiner seemingly based his conclusion that the Veteran's current psychiatric disabilities are etiologically related to his active service primarily on the Veteran's own reports which have not yet been corroborated.  The examiner did not appear to address any other evidence in the Veteran's claims file regarding his claimed in-service stressors.  Specifically, the examiner indicated he did not have access to records of the Veteran's actual deployment but all such available records were associated with the Veteran's claims file.  As such, an addendum opinion must be obtained on remand. 

In addition, it appears the Veteran continues to receive treatment at a VA medical center.  As such, any and all outstanding VA treatment records must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  Expedited handling is requested.

1.  Attempt to obtain and associate with the Veteran's claims file any and all outstanding VA treatment records.  

2.  Contact the Office of Special Investigations (OSI) to obtain any additional information in order to corroborate the Veteran's claimed in-service stressors involving his wife and son.  Any negative responses should be associated with the claims file.   

3.  After the completion of the foregoing contact the VA examiner who examined the Veteran in December 2017 in connection with his claim for service-connection for a psychiatric disability and request an addendum opinion.  The claims file should be made available to and reviewed by the opinion provider.  If the December 2017 VA examiner is unavailable, another qualified clinician should be requested to provide the same opinions.  The evidence in the claims file, to include the history provided by the Veteran in his most recent December 2017 VA examination, should be sufficient for the examiner to provide an addendum opinion without examining the Veteran.  Please note that the Veteran should not be reexamined due to his thinking processes and limited stress tolerance as noted by the 2017 VA examiner.  The AOJ and examiner are advised that this is a request for an addendum opinion only and the Veteran is NOT to be scheduled for a VA examination.  

Based on a review of the record the opinion provider must address the following:
   
a. Is it at least as likely as not (50% or greater probability) that the Veteran's service at Paengnyong-Do, an island in close proximity to North Korea, triggered the PTSD and psychotic disorder diagnosed at the time of the 2017 examination due to the Veteran's fear of hostile military activity?  The examiner should take as fact that the Veteran served from February 1962 to February 1963 at Paengnyong-Do (Pyong Yang Do or Baengnyeongdo) Axillary Field, South Korea, a 17 square mile island located in the Yellow Sea near the northern limit line, a disputed maritime demarcation line between North and South Korea not recognized by North Korea.  At its closest point, it is approximately 10 miles (within a few hours by boat) from the coast of North Korea.  

b.  If the answer to (a) is negative, the opinion provider is also requested to address whether in light of the entirety of the evidence in the claims file, to include the evidence specifically referenced below, it is at least as likely as not (a 50% or greater probability) that any of the Veteran's psychiatric disorders diagnosed during the appeal had their onset in service or, for a psychosis, were manifest within a year of the Veteran's separation from service, which occurred in August 1963.  

When providing the above opinions the examiner must consider and discuss as necessary the following:

i.  A February 1962 military personnel record which noted the Veteran was at times exceedingly self-centered and "prone to think of himself only, regardless of the circumstances or the results of his actions."; 

ii.  The Veteran's mental health treatment records from Student Counselling Services at North Carolina State University beginning in October 1968 indicating that he struggled with authority during his active service.  The treatment provider diagnosed the Veteran with passive aggressive personality, passive aggressive type with the possibility of underlying success neurosis; 

iii.  The December 2017 VA examination in which the examiner states the Veteran's schizophrenia and PTSD were etiologically related to his active service to include his fear of hostile military activity; and

iv.  The fact that the RO has exhausted its records research in attempting to corroborate the Veteran's in-service stressors.  As such, the Veteran's claims file contains any and all information available regarding the nature of the Veteran's active service.  The available records indicate the Veteran was a Radio Relay Equipment Repairman.  In addition, unless there are additional records made available as a result of this remand that state otherwise, the available records do not confirm that the Veteran served in Vietnam or experienced combat.     

4.  Then adjudicate the Veteran's service connection claim.  If the benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


